


110 HR 1083 IH: To amend the Act establishing the Rivers of Steel

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1083
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. English of
			 Pennsylvania (for himself, Mr.
			 Altmire, Mr. Doyle,
			 Mr. Pitts,
			 Mr. Tim Murphy of Pennsylvania,
			 Ms. Schwartz,
			 Mr. Holden,
			 Mr. Fattah,
			 Mr. Peterson of Pennsylvania,
			 Mr. Carney,
			 Mr. Kanjorski,
			 Mr. Gerlach,
			 Mr. Platts,
			 Mr. Shuster,
			 Mr. Sestak,
			 Mr. Brady of Pennsylvania,
			 Mr. Dent, Mr. Murtha, and Mr.
			 Patrick J. Murphy of Pennsylvania) introduced the following bill;
			 which was referred to the Committee on
			 Natural Resources
		
		A BILL
		To amend the Act establishing the Rivers of Steel
		  National Heritage Area in order to include Butler County, Pennsylvania, within
		  the boundaries of that heritage area.
	
	
		1.Butler County added to Rivers
			 of Steel National Heritage AreaSection 403(b) of the Steel Industry
			 American Heritage Area Act of 1996 (Public Law 104–333; 110 Stat. 4253) is
			 amended by inserting Butler, after Beaver,.
		
